USDC SDNY
DOCUMENT

M i l b q n k Doc FILED

JANE L. HANSON
OF COUNSEL

55 Hudson Yards | New York, NY 10001-2163
(212) 530-5512 | milbank.com | jhanson@milbank.com

 

December 9, 2019

VIA ECF

Hon. Analisa Torres,

United States District Court Judge
Southern District of New York
500 Pearl St.

New York, NY 10007

Re: | Copeland v. Legal Aid Society of New York, et al. 19-cv-05702 (S.D.N.Y.)
Dear Judge Torres:

We are pro-bono counsel for defendants the Legal Aid Society of New York, Jennifer
Williams, and Adriene Holder (collectively, “Defendants”) in the above-referenced matter. The
Initial Conference Letter and Case Management Plan is presently due today, December 9, 2019,
with an Initial Conference scheduled for December 16, 2019.

The parties participated in a full day of Court-ordered mediation on Thursday,
December 5, 2019 with Mediator Steven Skulnik. The mediation has been left open and will
continue via telephone. In light of this, the Court granted a joint request in the related matter,
Gillman v. The Legal Aid Society, No. 19-cv-09310, extending the deadline by which
Defendant’s answer was due to December 20, 2019. We write the Court to request a brief
extension of the Copeland deadlines to facilitate the mediation and better align the two related
cases. We ask that the deadline to submit the Initial Conference Letter and Case Management
Plan be extended to on or after December 20, 2019, and that the Court select a date convenient
after January 2, 2019 for the Initial Conference. There have been no prior requests for an
extension of this deadline. Opposing counsel has consented to this request.

Thank you for your consideration.

DENIED. By December 11, 2019, the parties shall Yours truly,

submit their joint letter and case management plan.
/s/ Jane L. Hanson

SO ORDERED. Jane L. Hanson
Of Counsel

Dated: December 9, 2019
New York, New York

7 C < LLP

ANALISA TORRES ON, D.C. | SAO PAULO | FRANKFURT
United States District Judge ONG | SEOUL | SINGAPORE | TOKYO
